DETAILED ACTION
This action is pursuant to the claims filed on April 4, 2022. Currently, claims 1-10 are pending with claims 1 and 10 currently amended. Below follows a complete final action on the merits of claims 1-10. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Applicant’s amendments to the claims overcome the previous 35 U.S.C. 112(b) rejections. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
a) Regarding the claim limitation “means for connecting… to a source of electromagnetic energy” in claims 1 and 10, the corresponding structure is recited as: cables [0030].
b) Regarding the claim limitations “means for connecting… to fill with dielectric fluid" in claims 1 and 10, the corresponding structure is recited as: tubing [0046].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

    PNG
    media_image1.png
    644
    726
    media_image1.png
    Greyscale


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Fenn et al (US PGPUB: 2004/0044385) in view of van Rhoon (US PGPUB: 2014/0336734), hereinafter referred to as ‘Rhoon’. 
Regarding independent claim 1, Fenn discloses an electromagnetic energy applicator housing (Figure 7: 100) for positioning an array of electromagnetic energy applicators (108) around an opening (300) adapted to receive a portion of a torso of a patient body in supine position ([0040], [0042], [0044] discuss treating the patient torso when the patient is inserted into the opening  and the patient would “typically lie supine”), said portion of said patient body having tissue therein in need of hyperthermia treatment (at least [0008], [0033]) and, wherein when received in the applicator housing, the portion of the patient's back received in the applicator housing forms a lower posterior side of the patient in the applicator housing ([0042]; patient back capable of forming a lower posterior side when inserted into the housing and lying supine) and the patient's front received in the applicator housing forms an upper anterior side of the patient in the applicator housing ([0042]; patient front capable of forming a lower posterior side when inserted into the housing and lying supine), wherein the electromagnetic energy applicator housing comprises a closed condition for treatment wherein the portion of the patient body having tissue therein in need of hyperthermia treatment is surrounded by the applicator housing (see Fig.7 which displays the applicator housing 100 closed and surrounding the patient; [0042]) comprising:
a lower housing shell (see annotated Fig. 7 “lower housing shell”, i.e. lower portion of shell 100) forming an inner lower concave surface (see inner lower concave surface in Fig. 7) and having opposite lower housing shell sides and opposite lower housing shell ends (see Fig. 7 where the lower housing shell necessarily has opposite sides and ends); 
a lower bolus (see annotated Fig. 7 “lower bolus” i.e. lower portion of bolus 250) extending from the inner lower concave surface of the lower housing shell (Fig. 7) and adapted to be filled with the dielectric fluid ([0040]; dielectric fluid is water), said lower bolus having a lower bolus surface spaced from the inner concave surface when filled with the dielectric fluid (see Fig.7) and configured to be underneath the lower posterior side of the portion of the patient body having tissue therein in need of hyperthermia treatment when the portion of the patient body having tissue therein in need of hyperthermia treatment is received in the electromagnetic energy applicator housing (Fig. 7; ([0040], [0042], [0044] discuss treating the patient torso when the patient is inserted into the opening, capable of being in supine position, necessarily resulting in the lower bolus as underneath the patient);  
an upper housing shell (see annotated Fig. 7 “upper housing shell”, i.e. upper portion of shell 100) forming an inner upper concave surface (see inner upper concave surface in Fig. 7) and having opposite upper housing shell sides and opposite upper housing shell ends (see Fig. 7 where the lower housing shell necessarily has opposite sides and ends);
an upper bolus (see annotated Fig. 7 “upper bolus” i.e. upper portion of bolus 250) extending from the inner upper concave surface of the upper housing shell (Fig. 7) and adapted to be filled with the dielectric fluid ([0040]; dielectric fluid is water);
the inner upper concave surface faces the inner lower concave surface (see. Fig. 7) to create an opening (300) between the upper housing shell and the lower housing shell (Fig. 7) extending between opposite ends of the upper and lower housing shells when the upper housing shell and the lower housing shell are connected creating the closed condition of the up and lower housing shells (see Fig. 7); 
a plurality of electromagnetic applicators (104/108) positioned on the lower concave surface of the lower housing shell and the inner upper concave surface of the upper housing shell (see Fig. 7 which displays applicators 104/108(1-8) positioned on the upper and lower concave surfaces), so as to create, where the housing shells are in the closed condition, at least one ring of a plurality of electromagnetic energy applicators around the opening (300) adapted to receive a portion of the patient body for hyperthermia treatment (see ring of applicators 108 in Fig. 7; [0033], [0042]); 
means for connecting a plurality of electromagnetic energy applicators to a source of electromagnetic energy ([0035] discusses a cable connected to each applicators 104/108 to deliver RF energy); 
wherein the applicator housing (100) is configured to be used with the lower housing shell resting on a substantially horizontal support surface (400; [0039]) so that the patient can lie down directly thereon from above so that the lower housing shell with the lower bolus is underneath the lower posterior side of the portion of the patient body having tissue therein in need of hyperthermia treatment and when in the closed condition, the upper housing shell with the upper bolus covers the upper anterior side of the portion of the patient body having tissue therein in need of hyperthermia treatment ([0042; Fig. 7 display a patient in supine position where the lower housing shell would necessarily be underneath the lower posterior side of the patient and the upper housing shell would necessarily cover the upper anterior side of patient).
While Fenn discloses an applicator housing with an upper housing and bolus and a lower housing and bolus, Fenn does not explicitly the housing can move between an open condition to directly receive the lower posterior side of the portion of the patient body having the tissue therein in need of hyperthermia treatment and the closed condition; the boluses and housing shells are separate and separable; connectors adapted to connect sides of the upper housing shell to the lower housing shell; means for connecting the lower bolus to a source of fluid to fill the lower bolus with dielectric fluid; and means for connecting the upper bolus to a source of fluid to fill the upper bolus with dielectric fluid. 
However, Rhoon discloses a hyperthermia treatment for treating a patient (Figure 4; abstract) including an applicator housing (40). The housing can move between an open condition and a closed condition in order to directly receive the patient ([0045] refers to the opening of the applicator to surround the target tissue, where an open condition is interpreted as a position receiving the target body and the closed position is defined as the target body within the applicator housing). The applicator housing further comprises a first housing shell (displaceable part 44) forming a first concave surface and having opposite first housing shell sides and opposite first housing shell ends (figure 4 displays concave surface and left sides and ends of the shell) and a separate and separable second housing shell and second bolus (displaceable part 41 and bolus 42; see separate and separable in Fig. 4) forming an inner second concave surface and having opposite second housing shell sides and opposite second housing shell ends (figure 4 displays concave surface and upper sides and ends of the shell). Further, the applicator has connectors adapted to connect sides of the first housing shell to sides of the second housing shell in a manner that the inner second concave surface faces the first lower concave surface to create an opening between the second housing shell and the first housing shell extending between opposite ends of the second and first housing shells when the second housing shell and first housing shell are connected creating a closed condition of the second and first housing shells (displaceable parts 41 and 44 are pivotably arranged at a common pivot, interpreted as the connectors as the second and first housing shells are connected at this point, in order to open the parts with respect to the axis 'L'  to receive a patient [0045], [0048]). Additionally, the system comprises means for connecting a bolus to a source of fluid to fill the bolus with dielectric fluid (tubing 47, [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the housing of Fenn to incorporate the connector for pivotal movement between a first and second bolus and housing shell of Rhoon. This hinge configuration provides the benefit of pivotably placing the applicator on the desired tissue to be treated ([0048]), thereby increasing patient comfort by allowing for easy patient access, increasing the ease of placement and removal of the device, and increasing the versatility of the system by allowing for a variety of sizes of tissues to be accommodated. This is especially true as Rhoon teaches utilizing a suitable shape to meet geometry requirements of patients from different groups and different treatment locations ([0049]).
Further, while Rhoon discloses separate first and second housing shells and boluses that are movable between an open and closed configuration by a pivot, Rhoon does not explicitly disclose this pivot in such a configuration that results in boluses and housing shells are oriented in as upper and lower housing shells and boluses. However, it would have been obvious to one of ordinary skill int he art before the effective filing date to have modified Fenn to orient the pivot o Rhoon to result in upper and lower boluses and housing shells since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
Regarding dependent claim 2, in view of the combination of claim 1, Rhoon further discloses the connectors adapted to connect sides of the upper housing shell to sides of the lower housing shell include a hinged connector ([0048] common pivot interpreted as hinge) connecting one of the opposite sides of the lower housing shell to one of the opposite sides of the upper housing shell so that the upper housing shell and lower housing shell can be rotated with respect to one another between the closed condition and the open condition (displaceable parts 41 and 44 are pivotably arranged at a common pivot in order to open and close the parts with respect to the axis 'L'  to receive a patient, [0045], [0048]).
Regarding dependent claim 3, in view of the combination of claim 2, Rhoon further discloses the connectors adapted to connect sides of the upper housing shell to sides of the lower housing shell lock the upper housing shell to the lower housing shell to prevent relative movement of the housing shells when in the closed condition ([0025] Rhoon refers to the system as pivotably adjustable in order to accommodate the patient’s landscape, indicating that the structure would lock into place once the desired landscape position is achieved). 
Regarding dependent claim 4, in view of the combination of claim 2, Rhoon further discloses the connectors adapted to connect sides of the upper housing shell to sides of the lower housing shell (common pivot [0048]) allow controlled movement of the respective shells toward and away from one another when in the closed condition (displaceable parts 41 and 44 are pivotably arranged at a common pivot (necessarily connected at this point) in order to open and close the parts with respect to the axis 'L' to receive a patient, [0045], [0048] where when in a “closed position” (defined above as a position where the target body is between the shells) the shells can be moved along the axis to adjust the system).
Regarding dependent claim 5, in view of the combination of claim 2, Rhoon further discloses where the upper bolus (42) and the lower bolus (43) are each two separate boluses ([0046] where upper bolus 42 and lower bolus 43 are each separate boluses).
Regarding dependent claim 6, in view of the combination of claim 5, Fenn further discloses wherein low dielectric sector separators are positioned between adjacent bolus sides (Fig. 7 displays a cavity 300 filled with air, interpreted as a low dielectric sector, separating at least the adjacent inner surfaces of the upper and lower boluses).  
Regarding dependent claim 7, in view of the combination of claim 1, Fenn further discloses wherein the lower bolus surface supports the lower posterior side of the portion of the patient body having tissue therein in need of hyperthermia treatment when the portion of the patient body having tissue therein in need of hyperthermia treatment is received in the electromagnetic energy applicator housing (refer to Fig. 7 which displays the lower portion of the bolus as supporting the lower posterior side of the patient; [0042]). 
Regarding dependent claim 8, in view of the combination of claim 1, further discloses additionally including a sling (700; [0042]) extending between opposite sides of the lower housing shell above the lower bolus surface (see Fig, 7), wherein the sling supports the lower side of the portion of the patient body having tissue therein in need of hyperthermia treatment when the portion of the patient body having tissue therein in need of hyperthermia treatment is received in the electromagnetic energy applicator housing (Fig. 7 and [0042] display a patient in supine position supported by the sling). 
Regarding dependent claim 9, in view of the combination claim 8, Fenn further discloses wherein the sling has a lower surface and the lower bolus surface contacts the sling lower surface (Fig. 7 displays sling 700 contacting lower bolus). 

    PNG
    media_image2.png
    633
    639
    media_image2.png
    Greyscale

Regarding claim 10, Fenn discloses a patient support system (Fig. 7) for supporting a patient for hyperthermia treatment (at least [0008], [0033]), comprising: 
a patient support surface (400); 
an electromagnetic energy applicator housing (100) positioned on the patient support surface (see figure 6 which displays housing 100 on the patient support surface 400) and for positioning an array of electromagnetic energy applicators (108/104) around an opening (300) adapted to receive a portion of a torso of a patient body in supine position ([0040], [0042], [0044] discuss treating the patient torso when the patient is inserted into the opening  and the patient would “typically lie supine”), said portion of said patient body having tissue therein in need of hyperthermia treatment (at least [0008], [0033]) and, wherein when received in the applicator housing, the portion of the patient's back received in the applicator housing forms a lower posterior side of the patient in the applicator housing ([0042]; patient back capable of forming a lower posterior side when inserted into the housing and lying supine) and the patient's front received in the applicator housing forms an upper anterior side of the patient in the applicator housing ([0042]; patient front capable of forming a lower posterior side when inserted into the housing and lying supine), and wherein the electromagnetic energy applicator housing comprises a closed condition for treatment wherein the portion of the patient body having tissue therein in need of hyperthermia treatment is surrounded by the applicator housing (see Fig.7 which displays the applicator housing 100 closed and surrounding the patient; [0042]), wherein the electromagnetic applicator housing comprises: 
a lower housing shell (see annotated Fig. 6 “lower housing shell”, i.e. lower portion of shell 100) forming an inner lower concave surface (see inner lower concave surface in Fig. 6) and having opposite lower housing shell sides and opposite lower housing shell ends (see Fig. 6 where the lower housing shell necessarily has opposite sides and ends); 
a lower bolus (see annotated Fig. 6 “lower bolus” i.e. lower portion of bolus 250) extending from the inner lower concave surface of the lower housing shell (Fig. 6) and adapted to be filled with the dielectric fluid ([0040]; dielectric fluid is water), said lower bolus having a lower bolus surface spaced from the inner concave surface when filled with the dielectric fluid (see Fig.6) and configured to be underneath the lower posterior side of the portion of the patient body having tissue therein in need of hyperthermia treatment when the portion of the patient body having tissue therein in need of hyperthermia treatment is received in the electromagnetic energy applicator housing (Fig. 6; ([0040], [0042], [0044] discuss treating the patient torso when the patient is inserted into the opening, capable of being in supine position, necessarily resulting in the lower bolus as underneath the patient);  
an upper housing shell (see annotated Fig. 6 “upper housing shell”, i.e. upper portion of shell 100) forming an inner upper concave surface (see inner upper concave surface in Fig. 6) and having opposite upper housing shell sides and opposite upper housing shell ends (see Fig. 6 where the lower housing shell necessarily has opposite sides and ends);
an upper bolus (see annotated Fig. 6 “upper bolus” i.e. upper portion of bolus 250) extending from the inner upper concave surface of the upper housing shell (Fig. 6) and adapted to be filled with the dielectric fluid ([0040]; dielectric fluid is water);
the inner upper concave surface faces the inner lower concave surface (see. Fig. 6) to create an opening (300) between the upper housing shell and the lower housing shell (Fig. 6) extending between opposite ends of the upper and lower housing shells when the upper housing shell and the lower housing shell are connected creating the closed condition of the up and lower housing shells (see Fig. 6); 
a plurality of electromagnetic applicators (104/108) positioned on the lower concave surface of the lower housing shell and the inner upper concave surface of the upper housing shell (see Fig. 6 which displays applicators 104/108(1-8) positioned on the upper and lower concave surfaces), so as to create, where the housing shells are in the closed condition, at least one ring of a plurality of electromagnetic energy applicators around the opening (300) adapted to receive a portion of the patient body for hyperthermia treatment (see ring of applicators 108 in Fig. 6; [0033], [0042]); 
means for connecting a plurality of electromagnetic energy applicators to a source of electromagnetic energy ([0035] discusses a cable connected to each applicators 104/108 to deliver RF energy); 
wherein the applicator housing (100) is configured to be used with the lower housing shell resting on a substantially horizontal support surface (400; [0039]) so that the patient can lie down directly thereon from above so that the lower housing shell with the lower bolus is underneath the lower posterior side of the portion of the patient body having tissue therein in need of hyperthermia treatment and when in the closed condition, the upper housing shell with the upper bolus covers the upper anterior side of the portion of the patient body having tissue therein in need of hyperthermia treatment ([0042; Fig. 6 display a patient in supine position where the lower housing shell would necessarily be underneath the lower posterior side of the patient and the upper housing shell would necessarily cover the upper anterior side of patient); 
a first pad (Fig. 8: 600) positioned on the support surface (Fig. 6; [0042]) adjacent to one end of the electromagnetic energy applicator housing adapted to support a portion of the patient body extending from the one end of the electromagnetic energy applicator housing in a desired position with respect to the one end of the electromagnetic energy applicator housing ([0033], [0042]; Fig. 6, 8); and 
a second pad (second of 600; [0042]) positioned on the support surface (Fig. 6) adjacent the opposite end of the electromagnetic energy applicator housing adapted to support a portion of the patient body extending from the opposite end of the electromagnetic energy applicator housing in a desired position with respect to the opposite end of the electromagnetic energy applicator housing ([0033], [0042]; Fig. 6, 8; refers to the first and second pad on opposite sides of the gap 300 to support the patient).
While Fenn discloses an applicator housing with an upper housing and bolus and a lower housing and bolus, Fenn does not explicitly disclose the housing can move between an open condition to directly receive the lower posterior side of the portion of the patient body having the tissue therein in need of hyperthermia treatment and the closed condition; the boluses and housing shells are separate and separable; connectors adapted to connect sides of the upper housing shell to the lower housing shell; means for connecting the lower bolus to a source of fluid to fill the lower bolus with dielectric fluid; and means for connecting the upper bolus to a source of fluid to fill the upper bolus with dielectric fluid. 
However, Rhoon discloses a hyperthermia treatment for treating a patient (Figure 4; abstract) including an applicator housing (40). The housing can move between an open condition and a closed condition in order to directly receive the patient ([0045] refers to the opening of the applicator to surround the target tissue, where an open condition is interpreted as a position receiving the target body and the closed position is defined as the target body within the applicator housing). The applicator housing further comprises a first housing shell (displaceable part 44) forming an inner first concave surface and having opposite first housing shell sides and opposite first housing shell ends (figure 4 displays concave surface and first sides and ends of the shell) and a separate and separable second housing shell and second bolus (displaceable part 41 and bolus 42; see separate and separable in Fig. 4) forming an inner second concave surface and having opposite second housing shell sides and opposite second housing shell ends (figure 4 displays concave surface and upper sides and ends of the shell). Further, the applicator has connectors adapted to connect sides of the second housing shell to sides of the first housing shell in a manner that the inner second concave surface faces the inner first concave surface to create an opening between the second housing shell and the first housing shell extending between opposite ends of the second and first housing shells when the second housing shell and first housing shell are connected creating a closed condition of the second and first housing shells (displaceable parts 41 and 44 are pivotably arranged at a common pivot, interpreted as the connectors as the second and first housing shells are connected at this point, in order to open the parts with respect to the axis 'L'  to receive a patient [0045], [0048]). Additionally, the system comprises means for connecting a bolus to a source of fluid to fill the bolus with dielectric fluid (tubing 47, [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the housing of Fenn to incorporate the connector for pivotal movement between a first and second bolus and housing shell of Rhoon. This hinge configuration provides the benefit of pivotably placing the applicator on the desired tissue to be treated ([0048]), thereby increasing patient comfort by allowing for easy patient access, increasing the ease of placement and removal of the device, and increasing the versatility of the system by allowing for a variety of sizes of tissues to be accommodated. This is especially true as Rhoon teaches utilizing a suitable shape to meet geometry requirements of patients from different groups and different treatment locations ([0049]).
Further, while Rhoon discloses separate first and second housing shells and boluses that are movable between an open and closed configuration by a pivot, Rhoon does not explicitly disclose this pivot in such a configuration that results in boluses and housing shells are oriented in as upper and lower housing shells and boluses. However, it would have been obvious to one of ordinary skill int he art before the effective filing date to have modified Fenn to orient the pivot o Rhoon to result in upper and lower boluses and housing shells since it has been held that rearranging parts of an invention involves only routine skill in the art. MPEP 2144.04(VI)(C).
Response to Arguments
Applicant's arguments filed April 4, 2022 have been fully considered but they are not persuasive.
Applicant argues since Fenn only discloses a unitary housing shell and bolus that “do not come apart and are not separable” it does not teach the claim because “Applicant’s claims require that applicant’s upper housing shell and upper bolus are separate from and separable from applicant’s lower housing shell” (p. 7, Remarks). This is not persuasive. First, as outlined above, the rejection is based on a combination of references. While the Examiner agrees Fenn does not teach a separable housing and bolus, this is taught using the secondary reference, van Rhoon. Further, the fact that the housing is unitary does not preclude it from having an upper and lower shell portion. The claim requires the lower (and upper) shell have an inner concave surface with opposite housing shell sides and opposite housing shell ends, which, as outlined above, is clearly taught in Fenn. Again, the Examiner acknowledges the “separable” limitation, but has utilized the secondary reference, van Rhoon to teach such limitation. As such, the combination  of Fenn and van Rhoon disclose each and every limitation of claims 1 and 10.  Further, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Applicant also argues “Although van Rhoon says that a plurality of shapes are possible for meeting the geometry of different groups and treatment locations, van Rhoon does not describe or show any applicators for use with the torso of a patient in a supine position” (p. 8, Remarks). This is not persuasive. As previously pointed out, the rejections of claims 1 and 10 are based on a combination of references. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Specifically, the Fenn reference applicator is for use on a patient’s torso when the patient is in the supine position and the van Rhoon reference utilized to teach the separable and openable claimed configurations. It is very clear from the rejection above that Fenn teaches a hypothermia applicator with and upper and lower bolus and housing shell, but lacks the separable and openable configuration to place the applicator around the tissue to be treated. However, hinges/pivots and separable boluses/shells are known in the art, specifically as provided in the van Rhoon reference. While van Rhoon does not explicitly disclose a torso applicator, this reference is not relied on upon to disclose such a feature. One of ordinary skill would recognize the advantages of providing a pivot between separable boluses and housing shells (e.g. to pivotably placing the applicator on the desired tissue to be treated ([0048]), thereby increasing patient comfort by allowing for easy patient access, increasing the ease of placement and removal of the device, and increasing the versatility of the system by allowing for a variety of sizes of tissues to be accommodated). Even further, van Rhoon is not limited to just cranial applications, as Applicant argues, and discusses the possibility of other shapes and treatment locations ([0049]). Again, even though van Rhoon does not specifically say the word “torso,” this does not automatically eliminate the reference, as this van Rhoon is used in combination with Fenn, which does teach an applicator for the torso. The fact that van Rhoon specifically states other locations and shapes can be utilized further reinforces the modification of the Fenn torso applicator. Thus, the combination of Fenn and van Rhoon disclose each and every limitation of claims 1 and 10. 
Applicant also argues van Rhoon only shows “side-by-side vertical orientation” boluses and shells and as such is not “oriented in a manner to provided upper and lower bolus housing shells” and thus it would not be obvious to orient the vertical bolus and shells of van Rhoon to be upper and lower (p. 8, Remarks). As outlined above, it would be obvious to rearrange the orientation/hinge location of van Rhoon from vertical first and second boluses to upper and lower boluses/shells. Such configuration would not modify the operation of the applicator as the boluses would still be able to provide treatment. See MPEP 2144.04(VI)(C). Thus, the combination of Fenn and van Rhoon disclose each and every limitation of claims 1 and 10, including the separable/openable upper and lower housing shell and bolus. 
Examiner notes Applicant has not provided any arguments regarding any dependent claims. As such, these dependent claim rejections are tenable for at least the same reasons as outlined above with regards to claims 1 and 10. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794                                                                                                                                                                                                        


/KAITLYN E SMITH/Primary Examiner, Art Unit 3794